Name: Commission Regulation (EC) NoÃ 495/2007 of 4 May 2007 amending Regulation (EEC) NoÃ 3077/78 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries
 Type: Regulation
 Subject Matter: agricultural policy;  tariff policy;  plant product;  cooperation policy;  trade;  marketing
 Date Published: nan

 5.5.2007 EN Official Journal of the European Union L 117/6 COMMISSION REGULATION (EC) No 495/2007 of 4 May 2007 amending Regulation (EEC) No 3077/78 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1952/2005 of 23 November 2005 concerning the common organisation of the market in hops and repealing Regulations (EEC) No 1696/71, (EEC) No 1037/72, (EEC) No 879/73 and (EEC) No 1981/82 (1), and in particular Article 17 thereof, Whereas: (1) Commission Regulation (EEC) No 3077/78 (2) lays down the list of the agencies in third countries which are authorised to issue the attestations accompanying hop products imported from those countries. Those attestations are recognised as equivalent to the certificate laid down in Article 4 of Regulation (EC) No 1952/2005. (2) Following the accession of Bulgaria and Romania to the European Union, the agencies of those new Member States should no longer appear on the list in the Annex to Regulation (EEC) No 3077/78. (3) Some of the names and addresses of the agencies listed in the Annex to Regulation (EEC) No 3077/78 have changed. (4) Regulation (EEC) No 3077/78 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 3077/78 is hereby replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 314, 30.11.2005, p. 1, corrected by OJ L 317, 3.12.2005, p. 29. (2) OJ L 367, 28.12.1978, p. 28. Regulation as last amended by Regulation (EC) No 81/2005 (OJ L 16, 20.1.2005, p. 52). ANNEX ANNEX AGENCIES AUTHORISED TO ISSUE ATTESTATIONS IN RESPECT OF Hop cones CN code: ex 1210 Hop powders CN code: ex 1210 Saps and extracts of hops CN code: 1302 13 00 Country of origin Agencies authorised Address Code Telephone Fax E-mail (optional) Australia Quarantine Services Department of Primary Industries & Water Macquarie Wharf No 1 Hunter Street, Hobart, Tasmania 7000 (61-3) 6233 3352 6234 6785 Canada Plant Protection Division, Animal and Plant Health Directorate Food Production and Inspection Branch, Agriculture and Agri-food Canada Floor 2, West Wing 59, Camelot Drive Napean, Ontario, K1A OY9 (1-613) 952 8000 991 5612 People's Republic of China Tianjin Airport Entry-Exit Inspection and Quarantine Bureau of the People's Republic of China No 33 Youyi Road, Hexi District, Tianjin 300201 (86-22) 281 34078 281 34078 ciqtj2002@163.com Tianjin Economic and Technical Development Zone Entry-Exit Inspection and Quarantine Bureau of the People's Republic of China No. 8, Zhaofaxincun, 2nd Avenue, TEDA, Tianjin 300457 (86-22) 662 98343 662 98245 zhujw@tjciq.gov.cn Inner Mongolia Entry-Exit Inspection and Quarantine Bureau of the People's Republic of China No 12 Erdos Street, Saihan District, Huhhot City Inner Mongolia 010020 (86-471) 434 1943 434 2163 zhaoxb@nmciq.gov.cn Xinjiang Entry-Exit Inspection and Quarantine Bureau of the People's Republic of China No 116 North Nanhu Road, Urumqi City Xinjiang 830063 (86-991) 464 0057 464 0050 xjciq_jw@xjciq.gov.cn New Zealand Ministry of Agriculture and Fisheries PO Box 2526 Wellington (64-4) 472 0367 474 424 472-9071 Gawthorn Institute Private Bag Nelson (64-3) 548 2319 546 9464 Republic of Serbia Naucni Institute za Ratarstvo/Zavod za Hmelj sirak I lekovito bilje 21470 Backi Petrovac (38-21) 780 365 621 212 berenji@eunet.yu South Africa CSIR Food Science and Technology PO Box 395 0001 Pretoria (27-12) 841 3172 841 3594 Switzerland Labor Veritas Engimattstrasse 11 Postfach 353 CH-8027 ZÃ ¼rich (41-44) 283 2930 201 4249 admin@laborveritas.ch Ukraine Productional-Technical Centre (PTZ) Ukrhmel Hlebnaja 27 262028 Zhtiomie (7-0412) 37 2111 36 7331 United States of America Washington Department of Agriculture State Chemical and Hop Lab 21 N. 1st Ave. Suite 106 Yakima, WA 98902 (1-509) 225 7626 454 7699 Idaho Department of Agriculture Division of Plant Industries Hop Inspection Lab 2270 Old Penitentiary Road PO Box 790 Boise, ID 83701 (1-208) 332 8620 334 2283 Oregon Department of Agriculture Commodity Inspection Division 635 Capital Street NE Salem, OR 97310-2532 (1-503) 986 4620 986 4737 California Department of Food and Agriculture (CDFA-CAC) Division of Inspection Services Analytical Chemistry Laboratory 3292 Meadowview Road Sacramento, CA 95832 (1-916) 445 0029 or 262 1434 262 1572 USDA, GIPSA, FGIS 1100 NW Naito Parkway Portland, OR 97209-2818 (1-503) 326 7887 326 7896 USDA, GIPSA, TSD, Tech Service Division, Technical Testing Laboratory 10383 Nth Ambassador Drive Kansas City, MO 64153-1394 (1-816) 891 0401 891 0478 Zimbabwe Standards Association of Zimbabwe (SAZ) Northend Close, Northridge Park Borrowdale, PO Box 2259 Harare (263-4) 88 2017, 88 2021, 88 5511 88 2020 info@saz.org.zw saz.org.zw